Citation Nr: 1400769	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-38 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to July 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in January 2012 and was remanded for a VA examination and additional private medical evidence.  The Board apologizes for the delay, but must remand again to fulfill its duty to assist the Veteran.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records and Informal Hearing Presentation are located on Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand for an addendum opinion prior to any further adjudication of the Veteran's peripheral neuropathy claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In the Board's previous remand, it required the VA examiner to opine regarding whether the Veteran's peripheral neuropathy was related to service.  The remand also required the examiner to opine as to whether the Veteran's peripheral neuropathy was secondary to the Veteran's herbicide exposure.  The examiner gave a conclusory rationale for the latter and did not address the former.  Therefore, the remand instructions were not fully followed and the Board must remand again to avoid prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The examiner must include an addendum opinion with complete rational for both presumptive service connection due to herbicide exposure AND direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In the Informal Hearing Presentation, the Veteran's representative stated the Veteran has new medical diagnostic tests to submit to VA for consideration.  On remand, these should be obtained and associated with the claims file.

The Veteran's VA outpatient records were most recently obtained in September 2011.  In the past, the Veteran has sought private medical care.  On remand, updated records should be obtained from VA and any private providers.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request relevant VA treatment records for the period from September 2011 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO should solicit from the Veteran any private medical records and diagnostic tests in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the January 2012 examination should be returned for additional review and an addendum.  The claims folder and documents in Virtual VA are to be made available for the examiner to review.  

The examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's peripheral neuropathy was incurred in or aggravated by his active service

AND

The examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's peripheral neuropathy is secondary to his conceded in-service exposure to herbicides.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  Reference to the legal requirements of the presumption of service connection is not sufficient to adjudicate the claim.

If the January 2012 examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


